DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks & Election/Restrictions
Applicant’s election with traverse of Species I, Claims 2-3, 14-16, 19, 20, 24, 25, 27, 28 and 30-33, filed on 09/01/21 is acknowledged.  
The traversal is on the grounds that the features of all the Species are not mutually exclusive but related as applicants read the information of the disclosure in the Specification and Drawings into the claimed invention to justify that the Species must not be mutually exclusive in order to have a single embodiment where all the Species are practiced together.
This is not found persuasive because throughout the prosecution the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and the examiner has established a prima facie case, filed on 7/02/21, that the inventions of Species I-XI do have mutually exclusive characteristics under MPEP 806.04(f) where “ one claim recites limitations which under the disclosure are found in a first species but not in second or other species, while another claim in second species recites the limitations disclosed only for the second species and not the first nor the other; and the mutually exclusive characteristics  are patterned similarly in subsequent species”
In accordance with MPEP § 803, the examiner has demonstrated that the 
Therefore, the Restriction Requirement is deemed proper and is therefore made FINAL. Claims 4, 5, 6-13, 17, 18, 21-23, 26, 29 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected Species. Applicants are required to cancel these nonelected Claims (4, 5, 6-13, 17, 18, 21-23, 26, 29 and 34) or take other appropriate action. 
An Office Action on the merits of Claims 1-3, 14-16, 19, 20, 24, 25, 27, 28 and 30-33 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14-16, 19, 20, 24, 25, 27, 28 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2021/0010498).
	Regarding claim 1, Wang teaches a fastener structure or fixing assembly structure to workpiece, comprising: 
a body portion (Fig. 5 or 43, 2 & 4), provided with a solderable layer (Fig. 53, 102), and the solderable layer is used to be soldered to a plate body (10); and 
a fastening body (3), combining movably with the body portion (4), and the 
Regarding claim 2, Wang teaches that the body portion is provided on the plate body (10) for soldering (102) after it is picked up by a tool (90) so that the body portion combines with the plate body. 
Regarding claim 3, Wang teaches that the body portion (4) or the fastening body (3), or both the body portion and the fastening body combine with an assisting pickup unit (90), and the fastener structure is provided on the plate body (10) for soldering after it is picked up by a tool (Fig. 53, 90) through the assisting pickup unit so that the body portion (4) combines with the plate body (10).
Regarding claim 14, Wang teaches that the assisting pickup unit is a plug or cap (90; Para. 0185), and the assisting pickup unit fits to the body portion, the fastening portion or the head, or simultaneously fits to the body portion and the fastening portion, or simultaneously fits to the body portion and the head. 
Regarding claims 15 and 16, Wang teaches that the body portion has a stuck portion (Fig. 5, Top 2), and the assisting pickup unit (Fig. 32, 6; Para. 0146) has a corresponding stuck portion, and the corresponding stuck portion fits to the stuck portion each other, wherein the stuck portion or the corresponding stuck portion is a bevel, curved surface, arc surface, convex portion, concave portion, step portion or plane portion, for sticky property of a fastening device (Para. 0146).
Regarding claim 19, Wang teaches that the body portion (Fig. 43, 4) has an assisting mounting portion (Bottom Portion of 4) for entering the body portion into an opening of the plate body (10), or for combining the assisting pickup unit with the body portion, for insertion (Fig. 53, 2nd to 4th Drawings).
Regarding claim 20, Wang teaches that the assisting pickup unit (6; Para.0146) is a sheet with viscosity so that the assisting pickup unit sticks on a surface of the body portion, a surface of the fastening portion or a surface of the head, or simultaneously sticks on a surface of the body portion and a surface of the fastening portion, or simultaneously sticks on a surface of the body portion and a surface of the head, for sticky property for fastening(Para. 0146).
Regarding claim 24, Wang teaches that the assisting pickup unit (6) is a sheet, fastening body, plug, convex body, concave body, curved surface body, step portion body, bevel body, plane body, pore body, groove body or arc surface body, such as fastening device (Para. 0146). 
Regarding claim 25, Wang teaches that the assisting pickup unit (6) is a polyester film, plastic film, plastic material body, polymer body, plastic body, rubber body, silicone rubber body or metallic body, such as magnetic body (Para. 0146). 
Regarding claims 27 and 28, Wang teaches that the tool (Fig. 53, 9; Para. 0185) is a vacuum extractor, a fixture or a magnetic body.
Regarding claims 30-33, Wang teaches that when the fastener structure is picked up by the tool (90), a device (91; Para.0182) is provided correspondingly or in a corresponding direction in front of placing the fastener structure, and the device is used to calculate the relative position of the body portion or the fastening body with the plate body or an opening of the plate body, or the relative position of the body portion and the fastening body with the plate body or an opening of the plate body, or the relative position of the assisting pickup unit with the plate body or an opening of the plate body to precisely place the fastener structure on the plate body or the opening of the plate 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
December 1, 2021